DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-15) in the reply filed on 02/19/2021 is acknowledged.
Claims 16-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/19/2021.
Status of the application
This is a non-final rejection in response to the Applicant's remarks and amendment filed on 02/19/2021. Claims 1-15 are previously presented and claims 16-17 are withdrawn. Accordingly claims 1-15 are examined herein.
Note
Examiner wishes to point out to Applicant that claims 1-15 are directed towards an apparatus and as such will be examined under the following conditions. The process/manner of using the apparatus and/or the material worked upon by the apparatus is/are viewed as recitation(s) of intended use and is/are given patentable weight only to the extent that structure is added to the claimed apparatus (See MPEP 2114 II and 2115 for further details). For apparatuses, the claim limitations will define structural limitations (See MPEP 2114-2115) or functional limitations properly recited (See MPEP 2173.05 (g)).
Claim Objections
Claims 2-8 are objected to because of the following informalities:  
In line 2 of claim 2, “The imprint lithography template” should be should be changed to --the template for imprinting formable material-- in order to use consistent/clear language throughout the claims.  Appropriate correction is required.
Claim 3-8 are objected for the same problem as claim 2 above. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 9 recites the limitation “at least one mass velocity variation feature that alters the filling rate of the formable material" in line 5 of claim 1 and line 12 of claim 9.  There is insufficient antecedent basis for this limitation in the claims.
Claim 15, recites “wherein the region has a plurality of mass velocity variation features” which is indefinite. Is the term the region refers to the first region or the second region? Or does it refer to an additional third region? The limitation examined below as --wherein the second region has a plurality of mass velocity variation features--.
Claim(s) 2-15 are rejected as being dependent from claims 1 and 9 respectively and therefor including all the limitation thereof.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1 and 9 are rejected under 35 U.S.C. 102 (a1) as being anticipated by Ye (US 2018/0104888).
Regarding claim 1, Ye teaches a template (18,118) for imprinting formable material (34) on a substrate (12) (see Fig.1 and Fig. 7b), comprising:
a first region having pattern features (24); and a second region (mesa (20)) surrounding the first region (see Fig.1;[0021]); wherein the second region includes at least one mass velocity variation feature (fluid control features (132)) that  capable to alter the filling rate of the formable material through the second region (20), while the template is in contact with the formable material on the substrate (see Fig. 7B; [0032] and [0035]); and the fluid control features (132)) capable to have the altered filling rate varies from a first filling rate, at a center of an outer edge of the second region to a second filling rate, at corners of the outer edge of the second region; and wherein the second filling rate is greater than the first filling rate (see [0015-0016] and [0032-0037]).
Regarding claim 9, Ye teaches an imprinting apparatus (nanoimprint lithography system (10)) (see Fig.1) comprising:
a template chuck (28) configured to hold a template ((18), (118)); a substrate chuck (14) configured to hold a substrate (12) (see Fig.1; [0019-0020] and [0023]); 
a dispenser (fluid dispense system (32)) configured to dispense a plurality of droplets (34) of formable material in a droplet pattern on the substrate (see Fig. 1; [0024]); and
a positioning system (imprint head (30)) configured to bring a patterning surface (24) into contact with the formable material in an imprint field of the substrate (see Fig.1; [0023] and [0025]); wherein the template (118) has:
a first region having pattern features (24); and a second region (mesa (20)) surrounding the first region (see Fig.1;[0021]); wherein the second region includes at least one mass velocity variation feature (fluid control features (132)) that  capable to alter the filling rate of the formable material through the second region (20), while the template is in contact with the formable material on the substrate (see Fig. 7B; [0032] and [0035]); wherein the altered filling rate varies from a first filling rate, at a center of an outer .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haase (US 2015/0158240) in view of Khusnatdinov (US 2009/0200710).
Regarding claim 1, Haase teaches a template (118) for imprinting formable material on a substrate (12) (see Fig.1, Fig.7A; [0018]), comprising:
a first region (123) having pattern features; and a second region ((162), (164) or (262)) surrounding the first region (see Fig.7A and Fig. 10;[0030-0032]);wherein the second region  includes at least one mass velocity variation feature (263a) that capable to alter the filling rate of the formable material through the second region, while the template is in contact with the formable material on the substrate (see Fig. 11A-C;[0036]);
Haase does not explicitly teach that wherein the altered filling rate varies from a first filling rate, at a center of an outer edge of the second region to a second filling rate, at corners of the outer edge of the second region; and wherein the second filling rate is greater than the first filling rate.
In the same field of endeavor, Imprint Lithograph templates, Khusnatdinov teaches a template (18) of imprinting lithographic system (10) (see Figs. 1-3), wherein the extrusion of the polymerizable material, being imprinted outside the template can be reduced by varying the dimension of an edge region of  the template (see [0037]), and a length (d1) is smaller than the edge region can be 300 micron and a depth of an edge region can be 100 nm (see Fig.4 , Fig.11 and [0058]). 
Since Khusnatdinov teaches that the dimensions of the mold can be varied in order to prevent material extrusion, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified a templet as taught by Haase with wherein a template an edge region capable to be dimensioned such that the altered filling rate varies from a first filling rate, at a center of an outer edge of the second region to a second filling rate, at corners of the outer edge of the second region; and wherein the second filling rate is greater than the first filling rate as taught by in order to achieve the aforesaid advantage. In addition, it has been held that a person of ordinary skill has good reason to pursue the known options in their art. If this lead to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense. (See MPEP 2144.05 II B).
Furthermore, such a modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art. (Please see MPEP 2144.04 IV A for further details).
Regarding claim 2, Haase further teaches the imprint lithography template, wherein the mass velocity variation feature (263a) has a first etch depth and a width that proportionally varies from the center of the outer edge (262) of the second region to the corners of the outer edge of the second region (see Fig.11a; [0037]).  In addition, it has been held that such a modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art. (Please see MPEP 2144.04 IV A for further details).
Regarding claim 3, Haase further teaches the imprint lithography template, wherein the width is wider in the center of the outer edge (262) of the second region relative to the corners of the outer edge of the second region (see Figs. 10-11A-B; [0035-0036]).
claim 4, Haase further teaches the imprint lithography template, wherein the first region (123,223) is rectangular, wherein the second region has at least four mass velocity variation features (263,265,267 and 269) (see Fig. 7A, and Fig.10-11A; [0030] and [0037]).
Regarding claim 5, Haase further teaches the imprint lithography template, wherein the second region includes a plurality of outer edges (221,227,228), wherein multiple mass velocity variation features(263,265,267 and 269) are associated with each of the plurality of outer edges(see Fig. 7A, and Fig.10-11A;[0030] and [0037]).
Regarding claim 6, Haase further teaches the imprint lithography template, wherein each of the multiple mass velocity variation features (263, 265,267 and 269) has a width that varies along the length of each of the multiple mass velocity variation features (see Figs. 10-11A; [0030] and [0037]).
 In addition, it has been held that such a modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art. (Please see MPEP 2144.04 IV A for further details).
Regarding claim 7, Haase further teaches the imprint lithography template, wherein the mass velocity variation feature (263) has a depth that varies throughout the mass velocity variation feature (see Fig.10, Figs.11A-C; [0030]). 
 In addition, it has been held that such a modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art. (Please see MPEP 2144.04 IV A for further details).
Regarding claim 8, Haase does not teach the imprint lithography template, further including at least one alignment features. However, Khusnatdinov teaches the imprinting template includes a formation of maze pattern (300) may prevent polymerizable material (34) from leaking out of the boundaries of mesa (20) with alignment feature (314) (see Fig.11a; [0058] and [0064]). Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified a templet as taught by Haase with at least one alignment features in order to prevent leaking out of the polymerizable material. The combination further teaches wherein the mass velocity variation 
Regarding claim 9, Haase teaches an imprinting apparatus (a lithographic system (10)) (see Fig.1) comprising:
a template chuck (28) configured to hold a template (18); a substrate chuck (14) configured to hold a substrate (12) (see Fig.1; [0018-0022]); a dispenser (fluid dispense system (32)) configured to dispense a plurality of droplets of formable material (34) in a droplet pattern on the substrate (see Fig.1 ;[0023]); and a positioning system (30) configured to bring a patterning surface (24) into contact with the formable material in an imprint field of the substrate (see Fig.1;[0024]); wherein the template (118) has:
a first region (123) having pattern features; and a second region ((162), (164) or (262)) surrounding the first region (see Fig.7A and Fig. 10;[0030-0032]);wherein the second region  includes at least one mass velocity variation feature (263a) that  capable to alter the filling rate of the formable material through the second region, while the template is in contact with the formable material on the substrate (see Fig. 11A-C;[0036]);
Haase does not explicitly teach that wherein the altered filling rate varies from a first filling rate, at a center of an outer edge of the second region to a second filling rate, at corners of the outer edge of the second region; and wherein the second filling rate is greater than the first filling rate.
In the same field of endeavor, Imprint Lithograph templates, Khusnatdinov teaches a template (18) of imprinting lithographic system (10) (see Figs. 1-3), wherein the extrusion of the polymerizable material, being imprinted outside the template can be reduced by varying the dimension of an edge region of  the template (see [0037]), and a length (d1) is smaller than the edge region can be 300 micron and a depth of an edge region can be 100 nm (see Fig.4 , Fig.11 and [0058]). 
Since Khusnatdinov teaches that the dimensions of the mold can be varied in order to prevent material extrusion, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified a templet as taught by Haase with wherein a template an edge region capable to be dimensioned such that the altered filling rate varies from a first filling rate, at a center of an outer edge of the second region to a second filling rate, at corners of the outer edge of the second (See MPEP 2144.05 II B).
Furthermore, such a modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art. (Please see MPEP 2144.04 IV A for further details).
Regarding claim 10, Khusnatdinov further teaches the imprinting apparatus, wherein an unetched portion of the template is held at a distance (d1) unetched from the substrate (12) (see fig.4; [0037]).
Regarding claim 15, Haase further teaches the imprint lithography template, wherein the region has a plurality of mass velocity variation features (263,265,267,269) that have a width Wslow, m that varies from the center of the outer edge of the second region to the corners of outer edge of the second region and the width Wslow, m also varies in accordance with the droplet pattern on the substrate (see Figs. 10-11A-C; [0030] and [0035-0037]).
Allowable Subject Matter
Claims 11-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 11, the primary reason why it is deemed novel and non- obvious over the prior art of record to have imprinting apparatus as instantly claimed is that the prior arts Haase (US 2015/0158240), which is regarded as being the prior arts closest to subject- matter of the claim 11, alone or in combination fails to teach or suggest wherein the mass velocity variation feature has a width Wslow that varies from the center of the outer edge of the second region to the corners of outer edge of the second region in accordance with the following equation:

    PNG
    media_image1.png
    117
    897
    media_image1.png
    Greyscale


wherein V measured is the measured velocity of a fluid front of formable material between the template and the unetched portion of a test template that is held a height h measured above the substrate when there is no mass velocity variation feature in the region of the test template; wherein Td is a measured difference between time it takes the fluid front of formable material to reach the center of the outer edge of the region and time it takes the fluid front to reach the corners of the outer edge of the region when there is no mass velocity variation feature in the region of the test template; wherein td(y) is an estimate of the additional time it takes the fluid front to reach a position a distance y relative to the time it takes the fluid front to reach the center of the outer edge of the region; wherein h etched is a height of a gap between the mass velocity variation feature and the substrate.
Therefore, claim 11 is deemed novel and non-obvious over the prior art of record.
Regarding claims 12-13, they depend from claim 11; thus, they are also deemed novel and non-obvious over the prior art of record.
Regarding Claim 14, the primary reason why it is deemed novel and non- obvious over the prior art of record to have imprinting apparatus as instantly claimed is that the prior arts Haase (US 2015/0158240), which is regarded as being the prior arts closest to subject- matter of the claim 14, alone or in combination fails to teach or suggest wherein the mass velocity variation feature is divided into N sub-portions in which N is greater than two; each sub-portion / has a width wsi0W i that varies from the center of the outer edge of the second region to the corners of outer edge of the second region in accordance with the following equation:

    PNG
    media_image2.png
    79
    603
    media_image2.png
    Greyscale


wherein y is a distance from the center of the outer edge of the second region along the outer edge; wherein V measured is the measured velocity of a fluid front of formable material between the template and the unetched portion of a test template that is held a height h measured above the substrate .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AHMED ALI whose telephone number is (571)272-0347.  The examiner can normally be reached on 10:00 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743